DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 2/18/2020.  Claims 1-15 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 2/18/2020 has been considered by the examiner.

Drawings
3.	The drawings that were filed on 2/18/2020 have been considered by the examiner.

Claim Objections
4.	Claim 8 recites the limitation “provided by the pilot” in Line 4.  The claim should recite ─provided by a pilot.─

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulmeau (US 20080154486 A1) in view of Nikolic (US 20210034053 A1), and in further view of Regmi (US 20120072058 A1).
9.	Regarding Claim 1, Coulmeau teaches a method for automatically updating a current flight plan of an aircraft, comprising the following steps, implemented iteratively and automatically (Coulmeau: [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan."):
Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [first approach order] into the flight plan or else to refuse them [first updating step]. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS) [updating module]….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."  Also, "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station).");
Coulmeau fails to teach a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft;
	However in the same field of endeavor, Nikolic teaches a first monitoring step, implemented by a first monitoring module, comprising monitoring whether or not a pilot is controlling the aircraft (Nikolic: [0004] "The subject matter disclosed in detail below is directed to systems and methods for monitoring [first monitor step from first monitoring module], communicating and safeguarding the health and alertness of a pilot during operation of an aircraft [determine if pilot is controlling aircraft].");
Coulmeau and Nikolic are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Nikolic to determine the state of the aircraft and the pilots because it provides the benefit of safe control of the aircraft, which increases safety of the passengers. 
	Coulmeau and Nikolic fails to teach a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft, the series of steps comprising: a second 
A first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has safety compatibility,
A second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order,
A third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft.
	However, in the same field of endeavor, Regmi teaches a series of steps implemented if the first monitoring step determines that the pilot is not controlling the aircraft, the series of steps comprising: a second monitoring step, implemented by a second monitoring module, comprising monitoring whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft (Regmi: [0037] "The Aircraft's onboard systems [second monitoring module] communicates [receives] with the communication/navigation systems [ground control device] of alternate airport by sensing the data/information [second approach order] signal [at least one signal] provided from [sent] the communication/navigation systems of the airport."),
a first compatibility verification step, implemented by a first compatibility verification module, comprising verifying whether or not the second approach order sent by the ground control device has Regmi: [0037] "From the data/information/signal [second approach] received from communication/navigation aids [ground control device] of airports and the data received from ATC (Air Traffic Controller, the onboard systems [verification module] of the craft (e.g., APC, AMS, FMC) process [verify] the data/information signals by using feedback systems to monitor and to control the craft to land safely [safety compatibility]."),
a second updating step, implemented by a second updating module if the second approach order is received by the aircraft and if the second approach order has safety compatibility, the second updating step comprising updating the flight plan based on the second approach order (Regmi [0037, previously cited] and [0044] "The aircraft follows normal processes for aircraft landing as is currently used in auto pilot systems, except that the communication/navigation system of the airport sensing/control system can be used to monitor all the required parameters and to provide [update] any necessary instructions [flight plan] for landing [second approach order]."),
a third updating step, implemented by a third updating module if no approach order is received by the aircraft in response to an update request transmitted by a transmission module to the ground control device or if the second approach order received by the aircraft does not have safety compatibility, the third updating step comprising updating the flight plan based on a third approach order that is determined based on current data available on board the aircraft (Regmi: [0022], [0032], and [0034] "As shown in FIG. 1, the FMC 10 [updating module] can change the aircraft's own path 12 to a new designated flight path 14 [third approach] according to the time interval & strength in receiving echo signals [current data on board aircraft], if it appears to change the aircraft's path to avoid collision."  Also, "The FMC compares the present sensed parameters [current data on board aircraft] of the aircraft with the stored/required data (parameters) of aircraft on the APC and sends the data ("information") to the AMS 18 and then according to the data received from the FMC, the AMS will activate/deactivate the systems of aircraft or changes the parameters of the aircraft necessary for the aircraft to maintain a safe flight profile."  Also, "In every flight, the FMC contains all of the information about the desired/designated airport, any alternate airports along its routes and any airport (or alternate sites) that may be used for normal flight or in case of an emergency [current data available on board the aircraft]. The FMC is updated or activated before every flight.").
Coulmeau, Nikolic, and Regmi are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Nikolic and Regmi to update the flight plan based on the state of the aircraft or pilot because it provides of safe control of the aircraft, which increases safety of the passengers. 
10.	Regarding Claim 2, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 1, and further, Coulmeau teaches a second compatibility verification step before the first updating step, the second compatibility verification step being implemented by a second compatibility verification module and comprising verifying whether the first approach order provided by the pilot has safety compatibility (Coulmeau: [0038] "The pilot can then decide to load these clearances [first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid [safety compatibility]."),
The first updating step being implemented if the first approach order provided by the pilot furthermore has safety compatibility (Coulmeau: [0039] "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station)."),
The method furthermore comprising a step of emitting an alert, implemented by an alert emission module if the first approach order provided by the pilot does not have safety compatibility, Coulmeau: [0046] "If this clearance is deemed invalid [no safety compatibility] by the FMS, it is rejected, and the pilot is immediately warned [emitting an alert] thereof by display of this information on the CMU. The pilot can then respond to the ATC station and manually process this clearance.").
11.	Regarding Claim 3, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 1, and further, Coulmeau teaches a step of displaying approach order options, implemented by a display module, comprising displaying a list of approach order options in order to present the pilot with the approach option or options that he is able to provide (Coulmeau: [0046] and [0047] "Furthermore, the FMS creates a new flight plan (version v1) resulting from the updating with the first clearance ("Uplink 1") of the reference ATC flight plan (of version v0) and it creates a list of clearances [approach order options], now comprising a message, the corresponding box of the display (see FIG. 4) being ticked, thus signifying that this first message has been taken into account.  In tandem with the arrival of the clearances of rank i=2, 3, . . . N, this process is repeated...").
12.	Regarding Claim 4, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 3, and further, Coulmeau teaches a step of ranking approach order options, implemented by a ranking module, comprising the following sub-steps: a first filtering sub-step, implemented by a first filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one availability criterion (Coulmeau [0038] "The pilot can then decide to load these clearances into the flight plan or else to refuse [disregard approach order] them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)... Several clearances may arrive consecutively or at the same time [availability] and be processed in accordance with the invention."),
A second filtering sub-step, implemented by a second filtering submodule, comprising disregarding the approach order option or options that do not satisfy at least one safety criterion Coulmeau: [0047] "...that is to say if the clearance [approach order] of rank N is deemed invalid [safety criterion], it is rejected [disregarded, filtering sub step]…"),
A first grading sub-step, implemented by a first grading submodule, comprising assigning a grade to the approach order option or to each of the approach order options that were not disregarded in the first filtering sub-step and the second filtering sub-step, the grade being weighted for an approach order option, an implementation of which by the aircraft has previously failed, a ranking sub-step, implemented by a ranking submodule, comprising establishing the list of approach order options ranked according to the grade assigned to the approach order option or options in the first grading sub- step (Coulmeau: [0047] "In tandem with the arrival of the clearances of rank i=2, 3, . . . N [rank/grade for approach orders not disregarded], this process is repeated, this having been symbolized in FIG. 3 by the block 10 for a clearance of rank i=N...otherwise the new ATC flight plan (version vN) corresponds to the active flight plan just before the arrival of this clearance N (version vN-1), updated with this clearance. Moreover, the list of clearances [list of approach order options] then comprises N messages whose boxes are all ticked." Note that a skilled practitioner would recognize the valid clearances and ranked with a higher grade than the invalid clearances.).
13.	Regarding Claim 5, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 2, and further, Coulmeau teaches the second compatibility verification step comprises the following sub-steps: a first ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the first approach order (Coulmeau: [0038] "The pilot can then decide to load these clearances [first approach order/options] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid [safety compatibility]."),
Coulmeau: [0048] "The cancellation of the clearance j can be ordered either on receipt of a clearance of rank N of the type "Disregard j" (reject clearance j), or manually by the pilot by unticking the box corresponding to the message j on his graphics interface (see an example in FIG. 4). The list of messages is updated automatically. This clearance j is then considered invalid [no safety compatibility] after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid [safety compatibility].").
14.	Regarding Claim 6, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 1, and further, Regmi teaches the first compatibility verification step comprises the following sub-steps: a second ranking sub-step corresponding to the ranking step in which the approach order option corresponds to the second approach order (Regmi: [0038] "From the data/information/signal [second approach order] received from communication/navigation aids [ground control device] of airports and the data received from ATC (Air Traffic Controller, the onboard systems [verification module] of the craft (e.g., APC, AMS, FMC) process [verify] the data/information signals by using feedback systems to monitor and to control the craft to land safely [safety compatibility]."),
A second compatibility determination sub-step, implemented by a second compatibility determination submodule, comprising determining whether the second approach order has safety compatibility, the second approach order having safety compatibility if the second approach order is not disregarded, the second approach order not having safety compatibility if the second approach order is disregarded (Regmi: [0011] and [0044] "Still another object of the invention is to provide an automated flight system that allows the aircraft to communicate with land based systems in emergency to land at alternate locations [second approach order] automatically during emergencies."  Also, "The aircraft follows normal processes for aircraft landing as is currently used in auto pilot systems, except that the communication/navigation system of the airport sensing/control system can be used to monitor all the required parameters and to provide any necessary instructions for landing."  Note that a skilled practitioner would recognize that in the case of an emergency, the normal flight plan is disregarded because it is no longer a safe option, and an emergency landing approach is used because it is the safest option.).
15.	Regarding Claim 7, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 1, and further, Coulmeau teaches a storage step, implemented by a storage module, comprising storing a history of the approach order or of the approach orders, the history comprising at least the approach order or orders implemented by the aircraft (Coulmeau: [0045] "According to the method of the invention, the list of digital ATC clearances [approach orders] which have been accepted by the pilot is stored [storing a history] in the FMS [storage module]...Likewise, the "reference ATC flight plan", which is the version of the ATC flight plan just before the first clearance, is stored in the FMS.").
16.	Regarding Claim 8, Coulmeau teaches a system for automatically updating a current flight plan of an aircraft, comprising (Coulmeau [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan."): 
A first updating module configured to update the flight plan based on a first approach order provided by the pilot if the pilot controlling the aircraft has been detected by a first monitoring module… (Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [first approach order] into the flight plan or else to refuse them [first updating step]. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS) [updating module]….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid."  Also, "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station).")
	Coulmeau fails to teach a first monitoring module configured so as to monitor whether or not the pilot is controlling the aircraft;
However, in the same field of endeavor, Nikolic teaches a first monitoring module configured so as to monitor whether or not the pilot is controlling the aircraft (Nikolic: [0004] "The subject matter disclosed in detail below is directed to systems and methods for monitoring [first monitor step from first monitoring module], communicating and safeguarding the health and alertness of a pilot during operation of an aircraft [determine if pilot is controlling aircraft].");
Coulmeau and Nikolic are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Nikolic to determine the state of the aircraft and the pilots because it provides the benefit of safe control of the aircraft, which increases safety of the passengers. 
	Coulmeau and Nikolic fails to teach a set of modules implemented if no pilot is controlling the aircraft, the set of modules comprising: a second monitoring module configured so as to monitor whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft,
A first compatibility verification module configured to verify whether or not the second approach order sent by the control device on the ground has safety compatibility,

A transmission module configured to transmit an update request to the control device on the ground,
A third updating module configured to update the flight plan based on a third approach order that is determined based on current data available on board the aircraft if no approach order is received by the aircraft response to the update request transmitted by the transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility.
However, in the same field of endeavor, Regmi teaches a set of modules implemented if no pilot is controlling the aircraft, the set of modules comprising: a second monitoring module configured so as to monitor whether or not at least one signal of a second approach order sent by a ground control device to the aircraft is received by the aircraft (Regmi: [0037] "The Aircraft's onboard systems [second monitoring module] communicates [receives] with the communication/navigation systems [ground control device] of alternate airport by sensing the data/information [second approach order] signal [at least one signal] provided from [sent] the communication/navigation systems of the airport."),
A first compatibility verification module configured to verify whether or not the second approach order sent by the control device on the ground has safety compatibility (Regmi: [0037] "From the data/information/signal [second approach] received from communication/navigation aids [ground control device] of airports and the data received from ATC (Air Traffic Controller, the onboard systems [verification module] of the craft (e.g., APC, AMS, FMC) process [verify] the data/information signals by using feedback systems to monitor and to control the craft to land safely [safety compatibility]."),
Regmi: [0037, previously cited] and [0044] "The aircraft follows normal processes for aircraft landing as is currently used in auto pilot systems, except that the communication/navigation system of the airport sensing/control system can be used to monitor all the required parameters and to provide [update] any necessary instructions [flight plan] for landing [second approach order]."),
A transmission module configured to transmit an update request to the control device on the ground (Regmi: [0025] "An Alerting/Alarming and Indication system can be built and installed to alert the craft when it is necessary to control the craft and/or to send data/information signal [transmit update request] to the communication/Navigation systems [control device on ground] of airport and to the ATC, Air Traffic Controller."),
A third updating module configured to update the flight plan based on a third approach order that is determined based on current data available on board the aircraft if no approach order is received by the aircraft response to the update request transmitted by the transmission module to the control device on the ground or if the second approach order received by the aircraft does not have safety compatibility (Regmi: [0022], [0032], and [0034] "As shown in FIG. 1, the FMC 10 [updating module] can change the aircraft's own path 12 to a new designated flight path 14 [third approach] according to the time interval & strength in receiving echo signals [current data on board aircraft], if it appears to change the aircraft's path to avoid collision."  Also, "The FMC compares the present sensed parameters [current data on board aircraft] of the aircraft with the stored/required data (parameters) of aircraft on the APC and sends the data ("information") to the AMS 18 and then according to the data received from the FMC, the AMS will activate/deactivate the systems of aircraft or changes the parameters of the aircraft necessary for the aircraft to maintain a safe flight profile."  Also, "In every flight, the FMC contains all of the information about the desired/designated airport, any alternate airports along its routes and any airport (or alternate sites) that may be used for normal flight or in case of an emergency [current data available on board the aircraft]. The FMC is updated or activated before every flight."). 
Coulmeau, Nikolic, and Regmi are considered to be analogous to the claimed invention because they are in the same field of aircraft control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulmeau to incorporate the teachings of Nikolic and Regmi to update the flight plan based on the state of the aircraft or pilot because it provides of safe control of the aircraft, which increases safety of the passengers. 
17.	Regarding Claim 9, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 8, and further, Coulmeau teaches a second compatibility verification module configured to verify whether the first approach order provided by the pilot has safety compatibility (Coulmeau: [0038] and [0039] "The pilot can then decide to load these clearances [first approach order] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid [safety compatibility]."  Also, "Once the flight plan has been validated, the pilot can load it into his active flight plan [updating flight plan] (that is to say the flight plan to which the aircraft is slaved and which is communicated to the ATC station)."),
An alert emission module configured to emit an alert indicating a compatibility problem if the first approach order provided by the pilot does not have safety compatibility (Coulmeau: [0046] “If this clearance is deemed invalid [no safety compatibility] by the FMS, it is rejected, and the pilot is immediately warned [emitting an alert] thereof by display of this information on the CMU. The pilot can then respond to the ATC station and manually process this clearance.”).
Regarding Claim 10, Coulmeau, Nikolic, and Regmi remains as applied above in claim 9, and further, Coulmeau teaches a display module configured to display a list of approach order options in order to present the pilot with the approach option or options that he is able to provide (Coulmeau: [0046] and [0047] "Furthermore, the FMS creates a new flight plan (version v1) resulting from the updating with the first clearance ("Uplink 1") of the reference ATC flight plan (of version v0) and it creates a list of clearances [approach order options], now comprising a message, the corresponding box of the display (see FIG. 4) being ticked, thus signifying that this first message has been taken into account.  In tandem with the arrival of the clearances of rank i=2, 3, . . . N, this process is repeated...").
19.	Regarding Claim 11, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 10, and further, Coulmeau teaches a ranking module, comprising the following submodules: a first filtering submodule configured to disregard the approach order option or options that do not satisfy at least one availability criterion (Coulmeau: [0038] "The pilot can then decide to load these clearances into the flight plan or else to refuse [disregard approach order] them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)... Several clearances may arrive consecutively or at the same time [availability] and be processed in accordance with the invention."),
A second filtering submodule configured to disregard the approach order option or options that do not satisfy at least one safety criterion (Coulmeau: [0047] "...that is to say if the clearance [approach order] of rank N is deemed invalid [safety criterion], it is rejected [disregarded, filtering sub step]…"),
A first grading submodule configured to assign a grade to the approach order option or to each of the approach order options that were not disregarded by the first filtering submodule and the second filtering submodule, the grade being weighted for an approach order option, an implementation of which by the aircraft has previously failed, a ranking submodule configured to establish the list of approach order options ranked according to the grade assigned to the approach order option or options Coulmeau: [0047] "In tandem with the arrival of the clearances of rank i=2, 3, . . . N [rank/grade for approach orders not disregarded], this process is repeated, this having been symbolized in FIG. 3 by the block 10 for a clearance of rank i=N...otherwise the new ATC flight plan (version vN) corresponds to the active flight plan just before the arrival of this clearance N (version vN-1), updated with this clearance. Moreover, the list of clearances [list of approach order options] then comprises N messages whose boxes are all ticked."  Note that a skilled practitioner would recognize the valid clearances and ranked with a higher grade than the invalid clearances).
20.	Regarding Claim 12, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 9, and further, Coulmeau teaches  the second compatibility verification module comprises a first compatibility determination submodule configured to determine whether the first approach order has safety compatibility and to be implemented after the ranking module in which the approach order option corresponds to the first approach order, the first approach order having safety compatibility if the first approach order is not disregarded, the first approach order not having safety compatibility if the first approach order is disregarded (Coulmeau: [0038] and [0048] "The pilot can then decide to load these clearances [first approach order/options] into the flight plan or else to refuse them. If he decides to take account of them, he can load them from the CMU to the flight management computer (FMS)….The FMS processes the message, verifies its acceptability, and modifies the ATC flight plan if the message is valid [safety compatibility]."  Also, "The cancellation of the clearance j can be ordered either on receipt of a clearance of rank N of the type "Disregard j" (reject clearance j), or manually by the pilot by unticking the box corresponding to the message j on his graphics interface (see an example in FIG. 4). The list of messages is updated automatically. This clearance j is then considered invalid [no safety compatibility] after decoding by the FMS and is therefore rejected, while the following clearances of ranks j+1 to N have been deemed valid [safety compatibility].").
Regarding Claim 13, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 8, and further, Coulmeau teaches the first compatibility verification module comprises a second compatibility determination submodule configured to determine whether the second approach order has safety compatibility and to be implemented after the ranking module in which the approach order option corresponds to the second approach order, the second approach order having safety compatibility if the second approach order is not disregarded, the second approach order not having safety compatibility if the second approach order is disregarded (Coulmeau: [0001], [0037], and [0044] "Still another object of the invention is to provide an automated flight system that allows the aircraft to communicate with land based systems in emergency to land at alternate locations [second approach order] automatically during emergencies."  Also, "From the data/information/signal [second approach order] received from communication/navigation aids [ground control device] of airports and the data received from ATC (Air Traffic Controller, the onboard systems [verification module] of the craft (e.g., APC, AMS, FMC) process [verify] the data/information signals by using feedback systems to monitor and to control the craft to land safely [safety compatibility]."  Also, "The aircraft follows normal processes for aircraft landing as is currently used in auto pilot systems, except that the communication/navigation system of the airport sensing/control system can be used to monitor all the required parameters and to provide any necessary instructions for landing."  Note that a skilled practitioner would recognize that in the case of an emergency, the normal flight plan is disregarded because it is no longer a safe option, and an emergency landing approach is used because it is the safest option.).
22.	Regarding Claim 14, Coulmeau, Nikolic, and Regmi remains as applied above in Claim 8, and further, Coulmeau teaches a storage module configured to store a history of the approach order or of the approach orders, the history comprising at least the approach order or orders implemented by the aircraft (Coulmeau: [0045] "According to the method of the invention, the list of digital ATC clearances [approach orders] which have been accepted by the pilot is stored [storing a history] in the FMS [storage module]...Likewise, the "reference ATC flight plan", which is the version of the ATC flight plan just before the first clearance, is stored in the FMS.").
23.	Regarding Claim 15, Coulmeau teaches an aircraft, comprising a system for updating the current flight plan of the aircraft as specified in claim 8 (Coulmeau: [0015] "The object of the present invention is a method of updating an ATC flight plan [updating current flight plan of aircraft] in real time to take account of flight directives, which method monopolizes the pilot as little as possible and enables cancelled clearances to be removed from the flight plan." Note that Figure 1 shows an aircraft from the system of Claim 8.).

Prior Art
24.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Pilskalns (US 20170233071 A1) is directed towards a flight plan updating on an unmanned aerial vehicle to return to home.
Priest (US 20170358225 A1) is directed towards a waypoint management system for Air Traffic Control for unmanned aerial vehicles.
Loussides (US 20170213467 A1) is directed towards flying and landing an aircraft when a pilot is incapacitated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663